B. F. SAFFOLD, J.
Many of the errors assigned are sufficiently decided in Oxford Iron Co. v. Spradley (same case), 46 Ala. 96. All of the charges asked by the defendant and refused by the court, in respect to the illegal complicity of the. transaction with the rebellion, are identical in substance with those' passed on when the case was here before. They ought to have been given on that authority, and also of Milner, Wood & Wren v. Patton, at January term, 1874.
If, however, Spradley loaned Haralson’s note to this company in a general way, without reference to its business, to be used as it pleased, but without any understanding that it was to be used in building works f<jr the manufacture of iron for the Confederate States, or any other illegal purpose, his mere knowledge that it was engaged in such illegal business, and might possibly or probably use the funds so obtained from him in advancing such work, would not affect his contract injuriously. The company is shown to have had other business, and, consequently, other expenses, not inseparable from that which was illegal; and neither it nor its corporators were in a state of excommunication.
2. As no intention to evade the payment of the stamp duty was proved, the note, the foundation of the suit, was properly *176admitted in evidence without the stamp. Lightfoot v. Leverett, at the present term.
3. As the jury must find the intention with which Spradley made the contract, from the facts testified to, it would embarrass them to do so, if he simply told them what was his intention. A party, testifying for himself, cannot be given this advantage over other witnesses. His evidence on this point ought to have been excluded.
The evidence of Patterson, in reference to the receipt given by the plaintiff to W. S. Knox, was properly excluded, as no account appears to have been given of the receipt itself, which is presumed to have been in the possession of the defendant.
The excluded testimony of Knox and Campbell ought to have been admitted. But it is not seen how the defendant was damaged, as the facts which it tended to prove were abundantly established by other evidence.
The judgment is reversed, and the cause remanded.